Filed 4/12/22 P. v. Piola CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162316
 v.
 LEE WARREN PIOLA,                                                      (Humboldt County
                                                                        Super. Ct. No. CR093142S)
             Defendant and Appellant.




         Defendant Lee Warren Piola appeals from an order denying his petition
pursuant to Penal Code1 section 1170.91, subdivision (b)(1), which provides
for resentencing of military members or veterans suffering from certain
mental health and substance abuse problems as a result of military service, if
the sentencing court did not consider such problems as factors in mitigation.
Defendant argues the trial court erred in summarily denying his petition for
recall of sentence without holding a hearing to determine whether he
satisfied the criteria in this subdivision for resentencing. We agree, and
reverse and remand for further proceedings.




         1   All statutory references are to the Penal Code.
                                       I.
                               BACKGROUND
      Defendant fired a semiautomatic weapon repeatedly at his neighbors
and their home over the course of an hour, wounding one of the neighbors
seriously.2
      In 2009, defendant pled guilty to two counts of assault with a deadly
weapon, a semiautomatic firearm (§ 245, subd. (b)) and admitted allegations
he personally used a firearm (former § 12022.5, subd. (a)) and caused great
bodily injury (§ 12022.7, subd. (a)). There was no negotiated term. The trial
court imposed the concurrent midterm sentences of six years on each count, a
consecutive upper term of 10 years on the firearm enhancement, and a
consecutive term of three years on the great bodily injury enhancement for a
total of 19 years. During the sentencing proceedings, the court mistakenly
stated it was legally precluded from considering defendant’s mental illness
and various other factors in mitigation and aggravation in setting the term.
Though the court recognized defendant had emotional problems and was
relatively old, “given the magnitude of the violence and infliction of the
physical and emotional injuries,” the court concluded the sentence was
“appropriate.”
      Defendant appealed, and we affirmed the judgment in August 2011,
concluding that even though the trial court had erred in failing to consider
several factors in mitigation, among them defendant’s mental illness, the
error was harmless. (Piola I, supra, A127716.)
      Several years after the issuance of Piola I, on January 1, 2015,
section 1170.91 became effective, and in February 2021, defendant filed a


      2We take judicial notice of our prior nonpublished opinion in this case,
People v. Piola (Aug. 23, 2011, A127716) (Piola I).


                                        2
petition for recall of sentence alleging that because he had served in the
United States Air Force from February 1967 to June 20, 1970, he was
entitled to a resentencing hearing at which the court would consider his
mental illness in determining the appropriate sentence. Attached to the
petition was supporting documentation from the Department of Veterans
Affairs, indicating defendant was deemed 50 percent disabled due to
posttraumatic stress disorder stemming from his service during the Vietnam
War.
       The court summarily denied the petition without holding a hearing
because “the issue of [defendant’s] military service as a mitigating factor to
be considered at sentencing was foreclosed by the decision [in Piola I, supra,
A127716].”
                                       II.
                                DISCUSSION
       Defendant contends he is entitled to a resentencing hearing pursuant
to section 1170.91, at which the court shall determine both his eligibility for
resentencing based on his service-related mental illness, and whether to
exercise its discretion to recall and resentence him. The Attorney General
concedes, and we agree, the prior opinion did not foreclose relief, and as such,
the court erred in denying defendant’s petition without holding a hearing to
determine if he was eligible for resentencing.
A. Section 1170.91
       “Under section 1170, subdivision (b), ‘[w]hen a judgment of
imprisonment is to be imposed and the statute specifies three possible terms,
the choice of the appropriate term shall rest within the sound discretion of
the court.’ (§ 1170, subd. (b).) In 2014, the Legislature enacted former
section 1170.91 [now identified as § 1170.91, subd. (a)] (Stats. 2014, ch. 163,



                                       3
§ 2), which mandated consideration of trauma resulting from military service
as a mitigating factor when a court exercises determinate sentencing triad
discretion. [Citations.] [¶] In 2018, the Legislature amended section 1170.91
to add a retroactivity clause and a procedure for resentencing. (Stats. 2018,
ch. 523, § 1; § 1170.91, subd. (b); [People v. ]King[ (2020)] 52 Cal.App.5th
[783,] 788; People v. Bonilla-Bray[ (2020)] 49 Cal.App.5th [234,] 238.)”
(People v. Brooks (2020) 58 Cal.App.5th 1099, 1103–1104.)
      Subdivision (b) of section 1170.91 allows a person currently serving a
prison sentence for a felony conviction, “whether by trial or plea,” to petition
for a recall of his or her sentence provided he or she meets the following
initial requirements: (1) he or she is or was a member of the United States
military, and (2) he or she “may be suffering from sexual trauma, traumatic
brain injury, post-traumatic stress disorder, substance abuse, or mental
health problems as a result of [such] military service.” (§ 1170.91,
subd. (b)(1).)
      A section 1170.91, subdivision (b) petitioner must allege: “(A) The
circumstance of suffering from sexual trauma, traumatic brain injury, post-
traumatic stress disorder, substance abuse, or mental health problems as a
result of the person’s military service was not considered as a factor in
mitigation at the time of sentencing. [¶] (B) The person was sentenced prior
to January 1, 2015. . . .” (Id., subd. (b)(1).) Provided that the petition so
alleges, the sentencing judge or in his or her absence an assigned judge of the
sentencing court “shall determine, at a public hearing” held upon proper
notice, whether the petitioner satisfies the requisite criteria. (Id.,
subd. (b)(3).) If those criteria are met, the petitioner may be resentenced, in
the court’s discretion, with trauma resulting from military service taken into
account as a mitigating factor. (Ibid.)



                                          4
B. Analysis
      Section 1170.91 establishes that courts have a mandatory duty to
consider service-related mental illness, and when a defendant files a facially
valid petition, the court is required to hold a hearing to determine eligibility
for resentencing.
      Here, defendant filed a facially valid petition, and attached
documentation from the Department of Veterans Affairs, and read together,
they establish he was convicted in 2009 of use of a firearm under
section 12022.5,3 received a 19-year term in state prison, suffered from
mental health issues related to his service in the United States Air Force,
and those issues were not considered by the court at the time of sentencing.
Moreover, as noted in our prior opinion, “Defendant is correct that the trial
court erred in refusing to consider the mitigating factors. . . . The trial court
was therefore not precluded from considering defendant’s mental illness and
other mitigating factors when deciding whether to impose the low term. The
Attorney General concedes error.” (Piola I, supra, A127716, fn. omitted.)
      While we determined in Piola I, supra, A127716 that the failure to
consider certain mitigating evidence was harmless “[i]n light of the less-than-
certain case for mitigation and the trial court’s expressed attitude,” that
holding does not now bar relief under section 1170.91, which was not in effect
when the prior opinion became final and applies retroactively.
      Additionally, in contrast to the traditional sentencing factors which the
court may consider under California Rules of Court, rules 4.421 and 4.423,


      3Defendant filed the petition in pro. per., and it simply states he was
convicted of “USE OF FIREARM pursuant to California Penal Code[s] PC
12022.5.” We liberally construe the petition’s allegations to also include the
two assault with deadly weapon convictions and the great bodily injury
enhancement.


                                         5
section 1170.91 creates a mandatory duty to consider mental health issues
relating to military service. (People v. Panozo (2021) 59 Cal.App.5th 825,
836.) Because the sentencing court failed to consider defendant’s mental
health issues relating to his military service when imposing his sentence,
such error was not harmless under section 1170.91.
      We therefore agree with the parties that the court’s summary denial of
defendant’s petition for recall of sentence was improper. We reverse and
remand for the trial court to hold a hearing.
                                      III.
                               DISPOSITION
      The postjudgment order denying the petition for recall of sentence is
reversed. The case is remanded to the superior court with directions to
conduct further proceedings in accordance with Penal Code section 1170.91,
subdivision (b).




                                       6
                                          MARGULIES, ACTING P. J.


WE CONCUR:



BANKE, J.



EAST, J.




A162316
People v. Piola




      
       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                      7